Citation Nr: 0531581	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-00 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Wichita, Kansas (RO).

This appeal was remanded by the Board in April 2004 for a 
video hearing before the Board.  That hearing having been 
held in September 2005, the appeal is returned to the Board 
for appellate review.

The issue of service connection for post-traumatic stress 
disorder (PTSD) is remanded to the Appeals Management Center 
in Washington, D.C.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for PTSD was 
denied by a June 1999 unappealed rating decision.

2.  Additional evidence received subsequent to the 1999 
rating decision includes a private medical record from June 
1984, VA treatment records from September 2000 through May 
2005, and a hearing transcript from September 2005.

3.  The additional evidence with regard to the veteran's 
claim to reopen the issue of entitlement to service 
connection for PTSD is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. §§  3.104, 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

The Board is aware of the recent Unites States Court of 
Appeals for Veterans Claims (Court) decision in the case of 
Pelegrini v. Principi.  17 Vet. App. 412 (2004).  In that 
case, it was essentially held that the notice and assistance 
provisions of the VCAA should be provided to a claimant prior 
to any adjudication of the claim.  However, the claim in this 
case was filed and initial adjudication had taken place prior 
to the enactment of the VCAA.  Thus, preadjudication notice 
was not provided nor was it possible.  The Court's decision 
did not contain a remedy under such facts, and there appears 
to be no effective remedy available given these 
circumstances.  Nevertheless, in May 2002, the RO sent the 
veteran a letter, with a copy to his representative, in which 
he was informed of the requirements needed to reopen his 
claim of entitlement to service connection for PTSD.  

The VCAA explicitly provides that, "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  A recent amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
Compare 38 C.F.R. § 3.156(a) (2001), with 38 C.F.R. 
§ 3.156(a) (2005).  The veteran's most recent claim to reopen 
the issue of entitlement to service connection for bilateral 
hearing loss was filed in June 2000.  Therefore, the earlier 
version of the law remains applicable in this case.

According to the relevant VA regulation, "[n]ew and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).  

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and military service.  38 
U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303, 3.304 
(2005).  Service connection may be granted for a disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

The RO denied service connection for PTSD in June 1999, and 
notice of that decision was provided to the veteran the same 
month.  He did not appeal and that decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The matter under 
consideration in this case at that time was whether the 
evidence of record contained a confirmed diagnosis of PTSD 
that would permit a finding of service connection.  In order 
for the veteran's claim to be reopened, evidence must have 
been presented or secured since the June 1999 rating decision 
that is relevant to, and probative of, this matter.  

The evidence of record at the time of the June 1999 rating 
decision relevant to the veteran's claim for service 
connection for PTSD included his service medical records; 
private treatment records from June 1984, August 1992, and 
July through November 1995; and VA treatment records from 
August 1995 through April 1996.  The additional evidence 
added to the record since the June 1999 rating decision 
includes a private treatment record from June 1984, VA 
treatment records from September 2000 through May 2005, and a 
hearing transcript from September 2005.  Specifically, the 
veteran has submitted a May 2002 medical opinion by a VA 
psychiatrist which includes a diagnosis of PTSD, and has 
alleged several inservice stressor events during his 
September 2005 hearing his inservice stressor events.

The VA diagnosis of PTSD in May 2002 and the testimony of 
inservice stressors were not of record in June 1999, and as 
the lack of a PTSD diagnosis and stressor statement were the 
bases of the previous denial, this evidence is "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Therefore, the issue of 
entitlement to service connection for PTSD is reopened.  


REMAND

The veteran contends that he has PTSD as a direct result of 
combat and noncombat related stressors that he alleges to 
have experienced during active service.  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) (2005); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

Since the last final rating decision on this issue in 1999, 
the veteran has submitted an objective medical opinion that 
both gives a diagnosis of PTSD and relates that diagnosis to 
the veteran's military service.  Further, during the 
veteran's September 2005 video hearing before the Board, the 
veteran specified inservice stressor events which he asserts 
were the cause of his PTSD.  Finally, upon review of the 
veteran's service medical records, it is noted that while the 
veteran was not noted to have any psychiatric or other mental 
disorders upon entrance into service in August 1967, upon 
separation from service in May 1970 he affirmatively 
indicated that he had both "depression or excessive worry" 
and "nervous trouble of any sort."  

However, while the veteran has a current diagnosis of PTSD, 
that diagnosis was not based on a verified statement of 
stressors.  In accordance with VA regulations, for PTSD to be 
service connected, any diagnosis that links the veteran's 
current PTSD to his time in service must be based on 
consideration of only those events that have been verified by 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR).  Accordingly, this case is remanded for 
the following actions:


1.  The veteran must be asked to provide 
a list of names and addresses of all 
those who have provided treatment for 
his psychiatric disorder since the RO 
last obtained records of treatment.  The 
RO must obtain all the records of any 
treatment reported by the veteran.

2.  The RO must request from the veteran 
a comprehensive statement containing as 
much detail as possible regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran must be 
asked to provide specific details of the 
claimed stressful events he experienced 
during service, such as dates, places, 
detailed descriptions of events, and any 
other identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment, or any other 
identifying detail.  

3.  The veteran must be advised that 
this information is vitally necessary to 
obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he must be asked to be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.  He must also be advised to 
submit any verifying information that he 
can regarding the stressors he claims to 
have experienced in service, such as 
statements of fellow service members.  
He is further advised that failure to 
respond may result in adverse action.

4.  Whether additional information is 
obtained, the RO must review the file 
and prepare a summary of all the claimed 
stressors, including those identified by 
the veteran during his September 2005 
video hearing before the Board.  This 
summary, and all associated documents, 
must be sent to the USASCRUR.  This 
organization must be requested to 
provide any information that might 
corroborate the veteran's alleged 
stressors.

5.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the 
veteran "engaged in combat with the 
enemy."  If so, the RO must accept the 
veteran's lay testimony--in the absence 
of evidence to the contrary and as long 
as it is credible and consistent with the 
circumstances of service--as conclusive 
evidence of the occurrence of the 
stressor.  If the RO determines that the 
evidence does not show that the veteran 
"engaged in combat with the enemy," the 
RO must consider all credible supporting 
evidence developed to show that the 
veteran did experience the alleged 
stressors and determine whether the 
evidence is sufficient to establish the 
occurrence of the stressor.

6.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the veteran must be 
afforded the appropriate VA examination 
to determine the nature and etiology of 
all psychiatric disorders found.  This 
examination must be conducted by a VA 
psychiatrist who has not previously 
treated the veteran.  The report of 
examination must include a detailed 
account of all manifestations of the 
psychiatric disorders found to be 
present.  All necessary tests must be 
conducted and the examiner must review 
the results of any testing prior to 
completion of the report.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examiner must integrate 
the previous psychiatric findings and 
diagnoses of current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.  Following 
a review of the service and postservice 
medical records, the examiner must state 
whether any diagnosed psychiatric 
disorder is related to the veteran's 
active duty service.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more 
of the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

7.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

8.  The RO must then readjudicate the 
veteran's claim for service connection 
for PTSD.  If the benefit on appeal 
remains denied, a supplemental statement 
of the case must be issued, and the 
veteran and his representative must be 
afforded an opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


